Joint Motion to Dismiss Granted; Appellee’s Motion for Rehearing Denied as
Moot; Majority and Concurring Memorandum Opinions issued February 10,
2015, Withdrawn; Judgment issued February 10, 2015, Vacated; Appeal
Dismissed; and Substitute Memorandum Opinion filed April 21, 2015.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00478-CV


   BRAZOS PRESBYTERIAN HOMES, INC. D/B/A THE HALLMARK,
                        Appellant
                                        V.

AUGUST SCHUMACHER LANDER, AS INDEPENDENT EXECUTOR OF
    THE ESTATE OF BETTY S. LANDER, DECEASED, Appellee

                   On Appeal from the 152nd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-65993

 SUBSTITUTE MEMORANDUM OPINION
      This is an accelerated appeal from an interlocutory order signed May 30,
2014, denying appellant’s motion to dismiss the underlying suit for failure to file
an expert report under Section 74.351 of the Texas Civil Practice and Remedies
Code. See Tex. Civ. Prac. & Rem. Code Ann. § 74.351 (West Supp. 2014). On
February 10, 2015, this court issued its Majority and Concurring Memorandum
Opinions. On March 12, 2015, appellee filed a motion for rehearing. On April 13,
2015, the parties filed a joint motion to dismiss the appeal because they have
settled their dispute. See Tex. R. App. P. 42.1.

      We grant the parties’ joint motion to dismiss. We deny appellee’s motion for
rehearing as moot. We order this court’s Majority and Concurring Memorandum
Opinions issued February 10, 2015, withdrawn, and issue this per curiam opinion
in their stead. This court’s judgment dated February 10, 2015, is vacated, and a
new judgment is issued with this per curiam opinion ordering that each party shall
bear its own costs of this appeal.

      The appeal is ordered dismissed.

                                      PER CURIAM

Panel consists of Justices Boyce, McCally, and Brown.




                                          2